Exhibit 10.2

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is entered into as of
December 3, 2013 (the “Effective Date”) by and between Iteris, Inc., a Delaware
corporation (the “Company”), and Walter J. McBride, an individual (the
“Executive”).

 

1.                                      Term.  The term of the Agreement shall
be for a period of three (3) years measured from the Effective Date (the
“Term”).  Notwithstanding anything contained herein, the parties agree that the
Executive’s employment with the Company shall be on an “at-will” basis, which
means that notwithstanding the provisions of this Agreement, either the
Executive or the Company may terminate the employment relationship at any time,
for any or no reason, with or without Cause (as defined below).  Nothing
contained in this Agreement shall impact the at-will nature of Executive’s
employment with the Company.

 

2.                                      Termination without Cause or Resignation
for Good Reason Following a Change in Control.

 

2.1                               CIC Termination Benefits.  If, during the
twelve (12)-month period following a Change in Control (as defined below), the
Executive voluntarily resigns for Good Reason (as defined below) or the Company
terminates Executive’s employment for any reason other than for Cause (as
defined below), then the Company shall pay to the Executive the following
compensation and benefits (the “CIC Termination Benefits”), subject to the
conditions set forth in Section 3, which CIC Termination Benefits shall be in
addition to the Separation Benefits set forth in Section 2.2:

 

(a)                                 Severance Payment.  A lump sum payment equal
to the sum of (i) Executive’s annual base salary as in effect as of the date
Executive’s employment with the Company ceases for any reason or without reason
(the “Termination Date”), plus (ii) the Separation Bonus (as defined below). 
Subject to Section 5.2 below, the lump sum payment required by this
Section shall be paid no later than thirty (30) days following the Termination
Date.

 

(b)                                 Separation Bonus.  A lump sum payment equal
to fifty percent (50%) of the average annual Target Bonus established by the
Board or the Compensation Committee for the Executive for the two fiscal years
preceding the year in which Executive’s employment was terminated (or in which
Executive resigns for Good Reason) following a Change in Control (the
“Separation Bonus”). In the event Executive has not been employed by the Company
for a period long enough to have had a Target Bonus established for the two
fiscal years prior to his termination, then the Separation Bonus shall be equal
to fifty (50%) of the Target Bonus established by the Board or the Compensation
Committee for the Executive for the year in which Executive’s employment was
terminated.  Subject to Section 5.2 below, the lump sum payment required by this
Section shall be paid no later than thirty (30) days following the Termination
Date.

 

1

--------------------------------------------------------------------------------


 

(c)                                  COBRA Reimbursement.  In the event that the
Executive properly and timely elects to continue health benefit coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) after the
Termination Date and the Company received from Executive of a copy of such
election and proof of Executive’s timely payment of each COBRA premium, the
Company shall promptly reimburse Executive for the amount of each such premium
paid by Executive.  Such COBRA premium reimbursements will be paid by the
Company for coverage until the earlier of (i) the first twelve (12) months of
COBRA continuation, or (ii) such time as Executive subsequently becomes covered
by another group health plan.  Executive agrees to notify the Company
immediately if he becomes covered by another group health plan.

 

(d)                                 No Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in Section 2.1 by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Termination
Date.

 

2.2                               Separation Benefits.  In addition to the CIC
Termination Benefits, in the event the Company terminates Executive’s employment
with the Company prior to the expiration of the Term for any reason or in the
event the Executive resigns from the Company voluntarily, then the Company shall
also pay to Executive the following: (a) Executive’s unpaid Annual Salary that
has been earned through the Termination Date; (b) Executive’s accrued but unused
vacation; (c) any accrued but unpaid expenses incurred in connection with
Executive’s duties at the Company in accordance with the Company’s expense
reimbursement policies then in effect, (d) such vested accrued benefits, and
other benefits and/or payments, if any, as to which the Executive (and his
eligible dependents) may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company as of the Termination Date (including, for example, the presentment of
the right to continue health benefit coverage under COBRA, as applicable), but
not including any severance pay plan; and (e) any other payments as may be
required under applicable law.  The benefits provided under subsections
(a) through (e) of this Section 2.2 are collectively referred to as the
“Separation Benefits.”

 

2.3                               Withholdings.  The Company shall deduct and
withhold from any compensation payable to Executive hereunder (including but not
limited to, any payments or benefits under Sections 2.1 and 2.2), any and all
applicable Federal, State and local income and employment withholding taxes and
any other amounts the Company determines are required to be deducted or withheld
by the Company under applicable statutes, regulations, ordinances or orders
governing or requiring the withholding or deduction of amounts otherwise payable
as compensation or wages to employees.

 

2.4                               Definitions.

 

(a)                                 Cause.  For purposes of this Agreement,
“Cause” shall mean any of the following:  (i) Executive’s misappropriation of
the Company’s funds or property, or any attempt by Executive to secure any
personal profit related to the business or business opportunities of the Company
without the informed, written approval of the Audit Committee of the Company’s
Board of Directors; (ii) any unauthorized use or disclosure by Executive of
confidential information or trade secrets of the Company (or any parent or
subsidiary of the Company); (iii) Executive’s gross negligence or reckless
misconduct in the performance of Executive’s duties;

 

2

--------------------------------------------------------------------------------


 

(iv) Executive’s failure to perform, or continuing neglect in the performance
of, duties lawfully assigned to Executive by the Board, provided that the
Company shall have provided Executive with written notice of such failure or
neglect and the Executive has been afforded at least ten (10) Business days to
cure such failure or neglect; (v) Executive’s conviction of, or plea of nolo
contendre to, any felony or misdemeanor involving moral turpitude or fraud, or
of any other crime involving material harm to the standing or reputation of the
Company; (vi) any other willful misconduct by Executive that the Board
determines in good faith has had a material adverse effect upon the business or
reputation of the Company; (vii) any other material breach or violation by the
Executive of this Agreement, the Company’s written code of conduct, written code
of ethics or other written policy of the Company; provided, however, that the
Company shall have provided the Executive with written notice that such actions
are occurring and the Executive has been afforded at least ten (10) Business
days to cure.  Notwithstanding the foregoing, in subparagraphs (iv) and (vii),
(A) the cure period shall not apply to violations of the Company’s code of
conduct, written code of ethics or prohibition against unlawful harassment, and
(B) such cure period shall only apply to breaches, violations, failures or
neglect that in the Board’s sole judgment are capable of or amenable to such
cure.

 

(b)                                 Good Reason.  For the purposes of this
Agreement, “Good Reason” shall mean Executive’s voluntary resignation upon any
of the following events without Executive’s written consent:  (i) a material
reduction in the Executive’s authority, duties or responsibilities (and not
simply a change in title or reporting relationships); (ii) a material reduction
by the Company in the Executive’s compensation (for avoidance of doubt, a five
percent (5%) reduction in Executive’s base salary shall constitute a material
reduction in Executive’s compensation); (iii) a relocation of the Executive’s
principal place of work to a location that would increase the Participant’s
one-way commute from his or her personal residence to the new principal place of
work by more than thirty (30) miles; or (iv) any breach by the Company of its
obligations under this Agreement that results in a material negative change to
Executive.  Notwithstanding the foregoing, “Good Reason” shall only be found to
exist if the Executive provides written notice (each, a “Good Reason Notice”) to
the Company identifying and describing the event resulting in Good Reason within
ninety (90) days of the initial existence of such event, the Company does not
cure such event within thirty (30) days following receipt of the Good Reason
Notice from the Executive and the Executive terminates his employment during the
ninety (90)-day period beginning ninety (90) days after the Executive’s delivery
of the Good Reason Notice.

 

(c)                                  Change in Control.  For the purposes of
this Agreement, a “Change in Control” shall mean any of the following
transactions effecting a change in ownership or control of the Company that also
qualifies as a “change in control event” (as defined in Treasury Regulation
Section 1.409A-3(i)(5)):

 

(i)                                     a merger or consolidation of the Company
with or into another entity or any other corporate reorganization, if persons
who were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization more than fifty (50%) of the voting power
of the outstanding securities of each of (A) the continuing or surviving entity
and (B) any direct or indirect parent corporation of such continuing or
surviving entity.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Company’s assets;

 

(iii)                               the acquisition, directly or indirectly, by
any person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by or in under common control
with, the Company), of “beneficial ownership” as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of securities
of the Company representing more than fifty (50%) of the total combined voting
power represented by the Company’s then outstanding voting securities. For
purposes of this subsection, the term “person” shall have the same meaning as
when used in Sections 13(d) and 14(d) of the Exchange Act but shall exclude
(i) a trustee or other fiduciary holding securities under an associate benefit
plan of the Company or of a parent or subsidiary and (ii) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company.

 

Notwithstanding anything to the contrary contained herein, a Change in Control
be not be deemed to occur in connection with any underwritten public offering of
the Company’s securities.

 

3.                                      Condition to CIC Termination Benefits -
General Release.  Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or provide the Executive with the CIC
Termination Benefits, as applicable, shall be conditioned on and subject to the
Executive’s executing and not revoking a waiver and general release in a form
acceptable to the Company in its sole discretion (the “Release”).  The Company
shall provide the Release to the Executive within seven (7) days following the
Termination Date. In order to receive the CIC Termination Benefits, as
applicable, the Executive will be required to sign and deliver the Release to
the Company within twenty-one (21) days after the date it is provided to him,
and not revoke it on or before the seventh (7th) day following the date on which
the Release is signed by him (the “Final Revocation Date”).  Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment of an amount that is subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations issued thereunder (“Section 409A”), and if a payment that is
subject to execution of the release and is subject to Section 409A could be made
in more than one taxable year, payment shall be made in the later taxable year
to the extent required to comply with Section 409A.

 

4.                                      Confidentiality, Non-Solicitation;
Non-Disparagement and Cooperation.

 

4.1                               Confidentiality. The Company and the Executive
acknowledge that the services to be performed for the Company by the Executive
are unique and extraordinary and, as a result of such employment, the Executive
shall be in possession of Confidential Information relating to the business
practices of the Company and its subsidiaries and affiliates (collectively, the
“Company Group”). The term “Confidential Information” shall mean any and all
information (oral and written) relating to the Company Group, or any of their
respective activities, or of the clients, customers, acquisition targets,
investment models or business practices of the Company Group, other than such
information which (i) is generally available to the public or within the
relevant trade or industry, other than as the result of breach of the provisions
of this Section, or

 

4

--------------------------------------------------------------------------------


 

(ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law.  The
Executive shall not, during his employment nor at any time thereafter (except as
may be required in the course of the performance of his duties hereunder and
except with respect to any litigation or arbitration involving this Agreement,
including the enforcement hereof), directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any Confidential
Information acquired by the Executive during, or as a result of, his employment
with the Company, without the prior written consent of the Company.  The
confidentiality obligations contained in this Section shall be in addition to
any other confidentiality agreement entered into between the Company and
Executive.

 

4.2                               Non-Solicitation.  The Executive shall not,
except in the furtherance of the Executive’s duties to the Company, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, during the Term (except in the good faith performance of his
duties) and for a period of one (1) year thereafter, solicit, aid or induce any
employee, representative or agent of the Company Group to leave such employment
or retention or to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company
Group, or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent.

 

4.3                               Non-Disparagement.  At no time during or
within three (3) years after Executive’s cessation of employment for any reason
shall the Executive, directly or indirectly, disparage the Company Group or any
of the Company Group’s past or present employees, officers, directors,
attorneys, products or services.  Notwithstanding the foregoing, nothing in this
Section shall prevent the Executive from making any truthful statement to the
extent (a) necessary to rebut any untrue public statements made about him; (b)
necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement; (c) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (d) made as good faith competitive statements
in the ordinary course of business.

 

4.4                               Cooperation.  Upon the receipt of reasonable
notice from the Company (including the Company’s outside counsel), the Executive
agrees that while employed by the Company and thereafter, the Executive will
respond and provide information with regard to matters of which the Executive
has knowledge as a result of the Executive’s employment with the Company, and
will provide reasonable assistance to the Company Group and their respective
representatives in defense of any claims that may be made against the Company
Group (or any member thereof), and will provide reasonable assistance to the
Company Group in the prosecution of any claims that may be made by the Company
Group (or any member thereof), to the extent that such claims may relate to
matters related to the Executive’s period of employment with the Company (or any
predecessors).  If the Executive is required to provide any services pursuant to
this Section following the cessation of his employment, then the Company:
(i) shall promptly compensate the Executive for all time actually incurred in
these activities at an hourly rate of pay equal to the Executive’s most recent
annual Base Salary divided by 2080 hours; and (ii) shall promptly reimburse the
Executive for reasonable out-of-pocket travel, lodging, communication and
duplication expenses incurred in connection with the performance of such
services and in accordance with the Company’s business expense reimbursement
policies.

 

5

--------------------------------------------------------------------------------


 

4.5                               Injunctive Relief; Interpretation.  Without
intending to limit the remedies available to the Company, the Executive
acknowledges that a breach of any of the covenants contained in this Section 4
may result in the material and irreparable injury to the Company, or their
respective affiliates or subsidiaries, for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such breach or threat: (a) the Company shall be
entitled to a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 4; and (ii) any remaining CIC Termination Benefits due to the
Executive under Section 2, respectively, shall be forfeited.  If for any reason
it is held that the restrictions under this Section 4 are not reasonable or that
consideration therefor is inadequate, such restrictions shall be interpreted or
modified to include as much of the duration or scope of identified in this
Section as will render such restrictions valid and enforceable.

 

4.6                               Return of Company Property.  Upon the
cessation of Executive’s employment for any reason or without reason, all
Company Group property that is in the possession of the Executive shall be
promptly returned to the Company, including, without limitation, all documents,
records, notebooks, equipment, price lists, specifications, programs, customer
and prospective customer lists, supplier lists and any other materials that
contain Confidential Information which are in the possession of the Executive,
including all copies thereof.  Anything to the contrary notwithstanding, the
Executive shall be entitled to retain (i) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing his compensation or relating to reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with the Company.

 

5.                                      Section 409A.

 

5.1                               Interpretation. It is intended that the
provisions of this Agreement comply with the requirements of Section 409A or an
exemption therefrom and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The severance compensation payable under this Agreement is
intended to be exempt from Section 409A under the “short-term deferral”
exception or the “separation pay” exception.  Distributions upon termination of
employment may only be made upon a “separation from service,” as required by
Section 409A.  For purposes of Section 409A, each payment under this Agreement
shall be treated as a separate payment.  In no event may the Employee, directly
or indirectly, designate the calendar year of a payment.  If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, but the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company.  Notwithstanding the foregoing, the
Company shall not have any liability with regard to any failure of this
Agreement to comply with Section 409A so long as it has acted in good faith with
regard to compliance therewith.

 

6

--------------------------------------------------------------------------------


 

5.2                               Section 409A Delay.  If required by
Section 409A (but only to the extent so required), notwithstanding anything to
the contrary in this Agreement, the CIC Termination Benefits to be made to
Executive shall be paid or provided no sooner than the first day of the seventh
month following the Executive’s termination date.

 

5.3                               Reimbursements and In-Kind Benefits.  With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

6.                                      Section 280G of the Code.

 

6.1                               Maximum Benefit.  In the event that any
payment or benefit, either cash or non-cash, that the Executive has the right to
receive from the Company pursuant to this Agreement or otherwise (including, but
not limited to, accelerated vesting or payment of any deferred compensation,
options, restricted stock or any benefits payable to Executive under any plan
for the benefit of employees) (the “Covered Payments”) would constitute a
“parachute payment” (as defined in Section 280G of the Code), then such payments
or other benefits shall be reduced to the largest amount that will not result in
receipt by the Executive of an “excess parachute payment” under Section 280G of
the Code.

 

6.2                               Order of Reductions.  Any such reduction shall
be made in accordance with Section 409A and the following:

 

(a)                                 the Covered Payments that do not constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
first; and

 

(b)                                 all other Covered Payments shall then be
reduced as follows: (A) cash payments shall be reduced before non-cash payments;
and (B) payments to be made on a later payment date shall be reduced before
payments to be made on an earlier payment date.

 

6.3                               Recalculation. If, notwithstanding the initial
application of this Section 6, the Internal Revenue Service determines that all
or any portion of any Covered Payment constitutes an excess parachute payment
(as defined in Section 280G(b) of the Code), this Section 6 will be reapplied
based on the Internal Revenue Service’s determination, and the Executive will be
required to promptly repay the portion of the Covered Payments required to avoid
imposition of an excise tax under Section 4999 of the Code together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date of the Executive’s receipt of the excess payments until
the date of repayment).

 

7

--------------------------------------------------------------------------------


 

6.4                               Determinations.  Any determination required
under this Section 6 shall be made by the Company in its sole discretion.

 

7.                                      Miscellaneous.

 

7.1                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal executive office to the attention of the Secretary, and to the
Executive at the address last reflected on the Company’s payroll records, or
such other address as either party may hereafter designate in writing to the
other. Any such notice shall be delivered in person or shall be enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government. Any
such notice shall be deemed given only when received, but if the Executive is no
longer employed by the Company or a subsidiary, such notice shall be deemed to
have been duly given five business days after the date mailed in accordance with
the foregoing provisions of this Section.

 

7.2                               Severability. Each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

7.3                               Binding Effect; Benefits. The Executive may
not delegate his duties or assign his rights hereunder.  This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

 

7.4                               Entire Agreement. This Agreement represents
the entire agreement of the parties with respect to the subject matter hereof
and shall supersede any and all previous agreements, arrangements or
understandings between the Company and the Executive. This Agreement may be
amended at any time by mutual written agreement of the parties hereto. In the
case of any conflict between any express term of this Agreement and any
statement contained in any plan, program, arrangement, employment manual, memo
or rule of general applicability of the Company, this Agreement shall control.

 

7.5                               Governing Law and Jurisdiction. This Agreement
and the performance of the parties hereunder shall be governed by the internal
laws (and not the law of conflicts) of the State of California. The Company and
Executive unconditionally consent to submit to the exclusive jurisdiction of any
court, Federal or State, within the State of California having subject matter
jurisdiction over any actions, suits or proceedings arising out of or relating
to this Agreement and the transactions contemplated hereby (and agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agree that service of any process, summons, notice or document by
registered mail to the address set forth below shall be effective service of
process for any action, suit or proceeding brought against the Company or the
Executive, as the case may be, in any such court.

 

8

--------------------------------------------------------------------------------


 

7.6                               Remedies.  All rights and remedies provided
pursuant to this Agreement or by law shall be cumulative, and no such right or
remedy shall be exclusive of any other.  A party may pursue any one or more
rights or remedies hereunder or may seek damages or specific performance in the
event of another party’s breach hereunder or may pursue any other remedy by law
or equity, whether or not stated in this Agreement.

 

7.7                               Survivorship. Except as otherwise expressly
set forth in this Agreement, the respective rights and obligations of the
parties shall survive Executive’s cessation of employment to the extent
necessary to carry out the intentions of the parties as embodied in this
Agreement. This Agreement shall continue in effect until there are no further
rights or obligations of the parties outstanding hereunder and shall not be
terminated by either party without the express prior written consent of both
parties, except as otherwise expressly set forth in this Agreement.

 

7.8                               No Waiver.  The waiver by either party of a
breach of any provision of this Agreement shall not operate as, or be construed
as, a waiver of any later breach of that provision.

 

7.9                               Taxes.  Except as otherwise specifically
provided herein, each party agrees to be responsible for its own taxes and
penalties.

 

7.10                        Counterparts. This Agreement may be executed in
counterparts (including by fax or pdf) which, when taken together, shall
constitute one and the same agreement of the parties.

 

7.11                        Representation of Executive.  Executive represents
and warrants to the Company that Executive read and understands this Agreement,
has had the opportunity to consult with independent counsel of his choice prior
to agreeing to the terms of this Agreement and is entering into the Agreement,
knowingly, willingly and voluntarily.  The parties agree that this Agreement
shall not be construed for or against either party in any interpretation
thereof.

 

[End of Text - Signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ITERIS, INC.

 

 

 

By:

/S/ ABBAS MOHADDES

 

 

Abbas Mohaddes,

 

 

Chief Executive Officer

 

 

 

 

 

/S/ WALTER J. MCBRIDE

 

WALTER J. MCBRIDE

 

10

--------------------------------------------------------------------------------